Per Curiam:
The learned judge below instructed the jury that the plaintiff was entitled to nominal damages only. We are wholly unable to see how he could claim more. The contract fixed the price of the five existing patterns, and then provided: “ And for prints made from any new or additional blocks, plates, or designs, at such rates as may be from time to time mutually agreed upon between the said Loag and the said Smith, and approved by Robert M. Tudor, the said patentee.” The agreement further provided that it might be extended for another period of five years, etc. In point of fact it was not extended, and no price was agreed upon for the new plates. No controversy arose as to the old patterns. The price was never increased. It is very evident there was no binding agreement as to anything but the first five patterns, and as to them there is no breach of contract alleged, although the pleadings are not given, and it is not easy to find out what the case is about *304from the paper-books. As far as it was developed, we fiad no error.
Judgment affirmed.